DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1 requires at least an optical range imaging system comprising: an illumination subsystem comprising: a continuous wave light source, modulated by a light modulator; a non-resonant MEMs mirror adapted to rotate independently on one or two rotational axes; a beam director comprising P beam direction angles; a diffuser comprising P diffuser segments; wherein each of the P beam direction angles corresponds with one of the P diffuser segments; wherein the illumination subsystem is adapted to direct light from the continuous wave light source, then reflecting off the MEMs mirror, then aimed to one of P beam direction angles, and then through a corresponding diffuser segment towards one of P illumination reduced fields of view, wherein the P illumination reduced fields of view define, as a group, a total illuminated field of view; wherein a controller is adapted to select a desired one of P beam direction angles of the beam director by setting one MEMs mirror rotational angle for each MEMs mirror rotational axis; an imaging subsystem comprising: a lens array comprising N focus lenses; wherein N is two or more; a sensor array comprising N two-dimensional arrays of light sensors; wherein each two-dimensional array comprises a light demodulator synchronous with the light modulator; an output comprising a plurality of time-of-flight outputs; wherein each time-of-flight output is responsive to a time-of-flight of reflected light from the illumination subsystem to a portion of at least one of the N two-dimensional arrays of light sensors; wherein each of the N focus lenses corresponds to exactly one of the N two-dimensional arrays of light sensors; wherein each of N focus lenses focuses light, from one of N imaging reduced fields of view, respectively, to the corresponding each two- dimensional array of light sensors; wherein the N imaging reduced fields of view define, as a group, a total imaged field of view; wherein the controller is operatively connected to the continuous wave light source, the light modulator, the MEMs mirror, and the N two-dimensional arrays of light sensors; and wherein the controller is adapted to select the MEMs mirror rotational angles in any arbitrary sequence.
The prior arts on record teach the following: an optical range imaging system comprising: an illumination subsystem comprising: a continuous wave light source, modulated by a light modulator; a non-resonant MEMs mirror adapted to rotate independently on one or two rotational axes; a beam director comprising P beam direction angles; an imaging subsystem comprising: a lens array comprising N focus lenses; wherein N is two or more; a sensor array comprising N two-dimensional arrays of light sensors; wherein each two-dimensional array comprises a light demodulator synchronous with the light modulator; an output comprising a plurality of time-of-flight outputs; wherein each time-of-flight output is responsive to a time-of-flight of reflected light from the illumination subsystem to a portion of at least one of the N two-dimensional arrays of light sensors; wherein each of the N focus lenses corresponds to exactly one of the N two-dimensional arrays of light sensors; wherein each of N focus lenses focuses light, from one of N imaging reduced fields of view, respectively, to the corresponding each two- dimensional array of light sensors; wherein the N imaging reduced fields of view define, as a group, a total imaged field of view; wherein the controller is operatively connected to the continuous wave light source, the light modulator, the MEMs mirror, and the N two-dimensional arrays of light sensors; and wherein the controller is adapted to select the MEMs mirror rotational angles in any arbitrary sequence.
However, none of the prior arts disclose a diffuser comprising P diffuser segments; wherein each of the P beam direction angles corresponds with one of the P diffuser segments; wherein the illumination subsystem is adapted to direct light from the continuous wave light source, then reflecting off the MEMs mirror, then aimed to one of P beam direction angles, and then through a corresponding diffuser segment towards one of P illumination reduced fields of view, wherein the P illumination reduced fields of view define, as a group, a total illuminated field of view; wherein a controller is adapted to select a desired one of P beam direction angles of the beam director by setting one MEMs mirror rotational angle for each MEMs mirror rotational axis in combination with the other features as stated in claims 1. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.

Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426